DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/26/2021, 08/03/2021, and 09/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  the term “TDD” should be written in parentheses.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the limitation “both M and N are integers greater than or equal to 1, and N is less than M” renders the scope of the claim indefinite.  To be more specific, if M were to equal 1, then N would have a value of zero, meaning that there would be no neighboring base stations and corresponding detection sequences sent (and thus no detection results).  Additionally, the term “the base station” in line 7 lacks antecedent basis, as it is unclear as to which base station the term is referring to (e.g., a specific base station within the M or N base stations).

	Regarding claim 19, the claim should be written to depend on claim 18 for proper antecedent basis of claim terminology (e.g., out-of-synchronization group, synchronization group).
	Regarding claim 20, the claim should be written to depend on claim 19 for proper antecedent basis (i.e., determining, based on an out-of-synchronization condition…).

	Claim 15 is interpreted and rejected for the same reason as claim 1.
	Claims 2-14 are rejected for depending on claim 1.
	Claims 16-18 are rejected for depending on claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koelemeij et al. (US 10,257,798 B1), hereinafter referred to as Koelemeij, in view of Beasley et al. (US 2002/0177460 A1), hereinafter referred to as Beasley.

	Regarding claim 1, teaches an apparatus, comprising at least one processor and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Koelemeij - Fig. 2; Col. 2 lines 49-67, note radio signal timestamping unit (RSTU) to provide timing information to a plurality of other devices in the network; Col. 9 lines 28-54, note receiver and timestamper 225 (of RSTU 215) may include a processor and memory containing executable instructions), wherein the programming instructions instruct the at least one processor to perform operations comprising:
	receiving detection results of M base stations (Koelemeij - Fig. 8; Col. 14 lines 24-47, note RSTU receives a plurality of wireless messages from the plurality of base stations, each of the wireless messages includes a time value of the corresponding base station, a plurality of timestamps is generated based on local clock output and is indicative of a reception time of one of the wireless messages from the plurality of messages); and
	determining clock states of the M base stations based on the detection results of the M base stations (Koelemeij - Fig. 8; Col. 14 lines 24-47, note a clock synchronization information (indicating clock error) associated with each of the plurality of base stations is determined based on each generated timestamp).
	Koelemeij does not teach wherein the detection result of each of the M base stations is used to indicate whether the base station receives a detection sequence sent by each of N neighboring stations of the base station, the N neighboring stations belong to the M base stations, both M and N are integers greater than or equal to 1, and N is less than M.
	In an analogous art, Beasley teaches wherein the detection result of each of the M base stations is used to indicate whether the base station receives a detection sequence sent by each of N neighboring stations of the base station, the N neighboring stations belong to the M base stations, both M and N are integers greater than or equal to 1, and N is less than M (Beasley - Paragraph [0173], note a current BSU (base station unit) receives a sync signal (detection sequence) transmitted by a neighboring BSU, the current BSU determines whether that neighbor BSU is synchronized; multiple neighboring base stations can transmit sync signals to perform synchronization (as shown in Fig. 1 and described in Paragraph [0040])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Beasley into Koelemeij in order to utilize sync signals to query clock synchronization information for performing synchronization between base stations, reducing data throughput loss (Beasley - Paragraph [0040]).

	Regarding claim 8, the combination of Koelemeij and Beasley, specifically Koelemeij teaches wherein the detection result of each of the M base stations is further used to indicate a delay in receiving, by the base station, the detection sequence sent by each of the N neighboring stations of the base station (Koelemeij - Col. 14 lines 24-47, note the RSTU generates a plurality of timestamps based on local clock output and is indicative of a reception time of one of the wireless messages from the plurality of messages received from the plurality of base stations; the timestamp may indicate a delay).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koelemeij in view of Beasley as applied to claim 1 above, and further in view of Ji et al. (US 2010/0220597 A1), hereinafter referred to as Ji.

	Regarding claim 7, the combination of Koelemeij and Beasley does not teach wherein the time division duplex (TDD) configurations of the M base stations are the same.
	In an analogous art, Ji teaches wherein the time division duplex (TDD) configurations of the M base stations are the same (Ji - Paragraph [0094], note the timing of the access point base station can be synchronized to the timing of the disparate base station, the TDD configuration selected for the access point base station can be the same as the TDD configuration utilized by the disparate base station).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ji into the combination of Koelemeij and Beasley in order to select a TDD configuration to establish synchronization and reduce interference (Ji - Paragraph [0010]).

	Regarding claim 9, the combination of Koelemeij and Beasley does not teach wherein uplink transmission of each of the M base stations is not interfered with by the downlink transmission of the N neighboring base stations of the base station.
	In an analogous art, Ji teaches wherein uplink transmission of each of the M base stations is not interfered with by the downlink transmission of the N neighboring base stations of the base station (Ji - Paragraph [0049], note downlink/uplink jamming caused by out of sync base stations, synchronize access point base station(s) and disparate base station(s) in a TDD deployment to reduce interference caused by downlink/uplink jamming).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ji into the combination of Koelemeij and Beasley for the same reason as claim 7 above.


Allowable Subject Matter
Claims 2-6 and 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
	Applicant’s claims 2 and 15-16 recite sending/receiving indication information, wherein the indication information is used to indicate, to the base station, N first time points at which the N neighboring stations of the base station send the detection sequences (as described in paragraphs [0094] to [0095] of applicant’s specification, filed 02/02/2021), which is neither taught nor suggested by the prior art.
	Applicant’s dependent claims 10 and 18 recite grouping the M base stations into at least one group based on the detection results of the M base stations, wherein for each of the at least one group, if the group comprises at least two base 10stations, each base station in the group receives a detection sequence sent by at least one other base station in the group, or a detection sequence sent by each base station in the group is received by at least one other base station in the group; and if the group comprises one base station, the one base station does not receive a detection sequence sent by each neighboring station of the one base station, or a detection sequence sent by the one base station is not received by any neighboring 15station of the one base station; and determining a group, in the at least one group, comprising base stations whose quantity is greater than or equal to a preset threshold as a synchronization group, or when a quantity of base stations comprised in all groups in the at least one group is less than the threshold, determining a group, in the at least one group, comprising a largest quantity of base stations as the 20synchronization group (as described in paragraphs [0197] to [0211] of applicant’s specification, filed 02/02/2021), which is neither taught nor suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Van Rijn et al. (US 2015/0373494 A1) discloses exchanging timing messages between base stations to determine time deviations of local clocks.
	Mackenzie et al. (US 2019/0028983 A1) discloses an eNB performing a scan to determine the relative timing offsets of neighboring base stations.
	Chandrasekar et al. (US 2019/0079195 A1) discloses updating an internally maintained clock state based on a time of arrival of symbols detected in received signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461